FILED
                                                    COURT OF APPEALS OW I
                                                     STATE OF WASHINGTON
                                                    20180CT 15 AM 8:56

 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                             No. 76937-5-1

                      Respondent,                 DIVISION ONE
                V.
                                                  UNPUBLISHED OPINION
 DOUGLAS JOSEPH MOORS,

                      Appellant.                  FILED: October 15, 2018


       APPELWICK, C.J. — Moors appeals the imposition of a $200 criminal filing
fee following his conviction for possession of heroin with intent to manufacture or

deliver.    He argues that criminal filing fees imposed under former RCW

36.18.020(2)(h)(2015) are discretionary and require an individualized inquiry into

a defendant's ability to pay. Alternatively, Moors argues that the criminal filing fee

violates his right to equal protection. Moors is entitled to benefit from House Bill

1783's amendment to the criminal filing fee statute.1 We reverse and remand.

                                       FACTS

       On November 9, 2016, the State charged Douglas Moors with one count of

possession of a controlled substance (heroin) with intent to manufacture or deliver.

Moors pleaded guilty to the charge on March 22, 2017. In the plea agreement,

Moors agreed with the State's sentencing recommendation of 60 months, except

for the State's recommendation for legal financial obligations (LF0s).



           ENGROSSED SECOND SUBSTITUTE H.B. 1783, § 17(2)(h), 65th Leg., Reg.
Sess.(Wash. 2018)(House Bill 1783).
No 76937-5-1/2


       The trial court imposed an 85 month sentence for the possession crime.

Th trial court also imposed LF05, including a $200 criminal filing fee pursuant to

for er RCW 36.18.020(2)(h). At the sentencing hearing, Moors did not object to

th court's imposition of the criminal filing fee. Moors appealed.

       After he appealed, the Washington Legislature enacted House Bill 1783,

which amends the criminal filing fee statute. See LAWS OF 2018, ch. 269, §

17 2)(h). The amendment prohibits courts from imposing the $200 filing fee on

in igent defendants. Id. The amended statute is effective as of June 7,2018. See

LA NS OF 2018, at ii (see (5)(a) setting out the effective date).

                                    DISCUSSION

       Moors contends that the trial court erred in failing to inquire into his ability

to pay the $200 criminal filing fee, imposed under former RCW 36.18.020(2)(h),

because the filing fee is a discretionary legal financial obligation (LFO).

Alternatively, he contends that the fee's imposition violates his right to equal

protection, because civil litigants are permitted a waiver of filing fees based on

incigency under GR 34.

       Moors failed to raise these objections to the trial court. Thus, he has waived

th issues absent manifest constitutional error. RAP 2.5(a)(3). An error raised for

the first time on appeal must be manifest and truly of constitutional dimension.

Stte v. Kirkman, 159 Wash. 2d 918, 926, 155 P.3d 125(2007). The defendant must

show how the alleged error actually affected his rights at trial. Id. at 926-27. "If

the facts necessary to adjudicate the claimed error are not in the record on appeal,

no actual prejudice is shown and the error is not manifest." State v. McFarland,


                                              2
No. 76937-5-1/3


127 Wash. 2d 322, 333, 899 P.2d 1251 (1995). However, we need not address this

threshold question, because Moors is entitled to benefit from House Bill 1783's

amendment to the criminal filing fee statute. State v. Ramirez, No. 95249-3, slip

op. at 22 (Wash. Sept. 20, 2018), http://www.courts.wa.gov/opinions/pdf/

952493.pdf.

      Under the former criminal filing fee statute, upon conviction or a guilty plea,

"an adult defendant in a criminal case shall be liable for a fee of two hundred

dollars." Former RCW 36.18.020(2)(h). But, the current statute prohibits a court

from imposing this fee "on a defendant who is indigent as defined in RCW

10.101.010(3)(a)through (c)." RCW 36.18.020(2)(h).

       In Ramirez, the State Supreme Court held that House Bill 1783 applied on

appeal to invalidate a $200 criminal filing fee imposed on an indigent defendant.

No. 95249-3, slip. op. at 23. On March 7, 2018, the court granted Ramirez's

petition for review on the issue of discretionary LF0s.2 Id. at 6. House Bill 1783

was enacted on March 27, 2018. Id. The court reasoned that, because House Bill

1783's amendments pertain to costs imposed upon conviction and Ramirez's case

was not yet final when the amendments were enacted, he was entitled to benefit

from the statutory change. Id. at 22. Ramirez satisfied the indigency requirements

of RCW 10.101.010(3)(c) at the time of sentencing, so the court held that the trial

court impermissibly imposed the criminal filing fee on him. Id. at 20, 22.3


       2 In addition to discretionary LF0s, the trial court had imposed a $200
criminal filing fee on Ramirez. Id. at 3.
       3 The court also held that based on House Bill 1783's amendments,the trial
court impermissibly imposed discretionary LFOs of $2,100 on Ramirez. Id. at 22.

                                            3
 No. 76937-5-1/4


        Moors filed his notice of appeal on June 5, 2017. When House Bill 1783's

 amendments were enacted on March 27, 2018, his case was not yet final. Moors

 is therefore entitled to benefit from the statutory change. See Ramirez, No. 95249-

 3, slip. op. at 22.

        If Moors was indigent as defined in RCW 10.101.010(3)(a)-(c) at the time of

 sentencing,the trial court impermissibly imposed the criminal filing fee on him. See

 RCW 36.18.020(2)(h); Ramirez, No. 95249-3, slip. op. at 22.             Under those

 subsections, a person is "indigent" if he or she receives certain types of public

 assistance, is involuntarily committed to a public mental health facility, or receives

 an annual income, after taxes, of 125 percent or less of the current federally

' established poverty level.     RCW 10.101.010(3)(a)-(c).        In addition, RCW

 10.101.010(3)(d), defines "indigent" as a person unable to pay the anticipated cost

 of counsel for the matter before the court.

        At the sentencing hearing, the trial court stated,

               I'll sentence Mr. Moors to 85 months, add 12 months of
        community custody on top of that, $500 victim penalty assessment,
        $100 DNA fee, $200 filing fee. All other fines, fees, costs, and
        assessments will be waived. I'll make that based on a finding of
        indigency.

 (Emphasis added.) And, the amended judgment and sentence established that

 the additional fine for the possession charge was "deferred due to indigency." But,

 we cannot ascertain from the record if the trial court found Moors indigent based

 on the definitions in RCW 10.101.010(3)(a)-(c). Because the record is unclear, we

 do not know if Moors satisfied the indigency requirement in RCW 36.18.020(2)(h).




                                               4
No. 76937-5-1/5


      We reverse the imposition of the criminal filing fee and remand for the trial

court to determine whether Moors is indigent under RCW 10.101.010(3)(a)-(c).



                                          7r
                                                          V          7

WE CONCUR:



seyAux,r(.